DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
All references included in the information disclosure statement (IDS) submitted on December 14, 2018 have been considered by the examiner. 
Claim Objections
Claims 9 and 16 objected to because of the following informality:  The first instance of “MGD” should be changed to “Multi-Gate Doppler.” These instances occur in line 3 of claim 9 and line 4 of claim 16.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasahara (JP 2014-068980 A).
Regarding Claim 1, Kasahara discloses a method comprising: 
Paragraph 26, “The Doppler signal processing unit 20 includes, for example, a quadrature detection circuit, a range gate circuit, a sample hold circuit, an FFT arithmetic unit, and the like, and executes a process of extracting a Doppler component in the sample gate. The extracted signal component is sent to the Doppler waveform forming unit 22. The Doppler waveform forming unit 22 includes an FFT computing unit and an image processing unit that generates a Doppler waveform based on the output signal. Information representing the Doppler waveform is sent to the display processing unit 24. Further, the Doppler signal processing unit 20 performs signal processing corresponding to 2 sample gates, and the Doppler waveform forming unit 22 has a function of generating 2 Doppler waveforms corresponding to 2 sample gates. For example, sample gates may be set for 2 blood flow paths in a fetus, e.g., an arterial vessel portion and a venous vessel portion, respectively”); 
selecting, by the at least one processor, one of a plurality of sets of parameters for each of the selected multiple gates (Paragraph 45 “The sample gate is specified by the azimuth theta, depth d, and width w in the depth direction… Specifically, transmission/reception conditions and reception signal processing conditions are determined.”); 
applying, by the at least one processor, each of the selected one of the plurality of sets of parameters for each of the selected multiple gates (S14, paragraph 45 “Specifically, 
simultaneously presenting, at a display system (30), the one of the plurality of Doppler signals for each of the selected multiple gates after the each of the selected one of the plurality of sets of parameters is applied (Paragraph 26 “The Doppler waveform forming unit 22 includes an FFT computing unit and an image processing unit that generates a Doppler waveform based on the output signal. Information representing the Doppler waveform is sent to the display processing unit 24”, Paragraph 35 “FIG. 2 shows a first display example. FIG. 2 shows a state before the two target parts move. Specifically, reference numeral 52 indicates a tomographic image, reference numeral 54 indicates a first Doppler waveform, and reference numeral 56 indicates a second Doppler waveform,” Paragraph 58 “…in the embodiment, since 2 sample gates are set and follow-up control is achieved for each of the sample gates, there is obtained an advantage that a plurality of  Fig. 2 elements 54, 56.)
Regarding Claim 2, Kasahara discloses all limitations from claim 1 as well as the method of claim 1, comprising receiving, by the at least one processor, the MGD signal from one or both of an ultrasound probe (10) or a data storage medium (Paragraph 26 “The extracted signal component is sent to the Doppler waveform forming unit 22. The Doppler waveform forming unit 22 includes an FFT calculator and an image processing unit that generates a Doppler waveform based on an output signal thereof. Information representing the Doppler waveform is sent to the display processing unit.” See figure below to see that the MGD signal travels from the probe 10, through the receiver 14, signal processing unit 20, waveform forming unit 22, display processing unit 24, and goes to the display 30).

    PNG
    media_image1.png
    776
    589
    media_image1.png
    Greyscale

Regarding Claim 9, Kasahara discloses a system comprising: 
at least one processor (20) configured to: 
analyze an MGD signal of a region of interest to select multiple gates from a plurality of gates, the MGD signal comprising a plurality of Doppler signals, each of the plurality of gates corresponding with one of the plurality of Doppler signals, and each of the selected multiple gates associated with one of a plurality of different anatomical structures (e.g., blood flow paths in a fetus) in the region of interest (Paragraph 26, “The Doppler signal processing unit 20 includes, for example, a quadrature detection circuit, a range gate circuit, a sample hold circuit, an FFT arithmetic unit, and the like, and executes a process of extracting a Doppler component in the sample gate. The extracted signal component is sent to the Doppler waveform forming unit 22. The Doppler waveform forming unit 22 includes an FFT computing unit and an image processing unit that generates a Doppler waveform based on the output signal. Information representing the Doppler waveform is sent to the display processing unit 24. Further, 
select one of a plurality of sets of parameters for each of the selected multiple gates (Paragraph 45 “The sample gate is specified by the azimuth theta, depth d, and width w in the depth direction… Specifically, transmission/reception conditions and reception signal processing conditions are determined.”); and 
apply each of the selected one of the plurality of sets of parameters for each of the selected multiple gates (S14, paragraph 45 “Specifically, transmission / reception conditions and reception signal processing conditions are determined. The Doppler observation beam azimuth θ is determined as the transmission / reception condition, the diagnostic depth BD on the beam is determined, and the position RG of the range gate set for the reception signal is set as the reception signal processing condition. The diagnostic depth BD may be the same as the diagnostic depth in the B mode, but since it is not necessary to perform Doppler measurement for a portion deeper than the sample gate, the depth up to the end of the sample gate may be determined as the diagnostic depth.”); and 
a display system (30) configured to simultaneously present the one of the plurality of Doppler signals for each of the selected multiple gates after the each of the selected one of the plurality of sets of parameters is applied (Paragraph 26 “The  Paragraph 35 “FIG. 2 shows a first display example. FIG. 2 shows a state before the two target parts move. Specifically, reference numeral 52 indicates a tomographic image, reference numeral 54 indicates a first Doppler waveform, and reference numeral 56 indicates a second Doppler waveform,” Paragraph 58 “…in the embodiment, since 2 sample gates are set and follow-up control is achieved for each of the sample gates, there is obtained an advantage that a plurality of Doppler waveforms as described above can be simultaneously displayed”, Fig. 2 elements 54, 56.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (JP 2014-068980 A).
Regarding Claim 5, Kasahara discloses all limitations of claim 1 as well as the method of claim 1, wherein: 
the selected one of the plurality of sets of parameters for each of the selected multiple gates is a different set of image acquisition parameters comprising a different value associated with pulse repetition frequency, and 
the applying each of the selected one of the plurality of sets of parameters comprises acquiring an MGD signal at the selected multiple gates based on the different set of image acquisition parameters using beam interleaving (Paragraph 45 “Specifically, it is desirable to be configured to variably set the pulse repetition frequency (PRF) according to the depth of the sample gate.”).
It would have been obvious to those of ordinary skill in the art before the effective filing date to program a multi-gated Doppler system such that makes the pulse repetition frequency different for each gate. Because each gate is associated with a different anatomical structure, it would be obvious to make the pulse repetition frequency vary between gates such that the 
Regarding Claim 13, Kasahara discloses all limitations of claim 9 as well as the system of claim 9, wherein: 
the selected one of the plurality of sets of parameters for each of the selected multiple gates is a different set of image acquisition parameters comprising a different value associated with pulse repetition frequency, and 
each of the selected one of the plurality of sets of parameters is applied by acquiring an MGD signal at the selected multiple gates based on the different set of image acquisition parameters using beam interleaving (Paragraph 45 “Specifically, it is desirable to be configured to variably set the pulse repetition frequency (PRF) according to the depth of the sample gate.”).
It would have been obvious to those of ordinary skill in the art before the effective filing date to program a multi-gated Doppler system such that makes the pulse repetition frequency different for each gate. Because each gate is associated with a different anatomical structure, it would be obvious to make the pulse repetition frequency vary between gates such that the signal frequency is adjusted to the depth for optimal imaging of the target anatomical structure.
Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (JP 2014-068980 A) in view of Torp (WO 2019/155226 A1). 
Regarding Claim 3, Kasahara discloses all limitations of claim 1.
Kasahara does not disclose the additional limitation to the method of claim 1, wherein each of the selected multiple gates is selected by the at least one processor based on different one or more criterion.
Torp discloses the method of claim 1, wherein each of the selected multiple gates is selected by the at least one processor based on different one or more criterion (Page 8, lines 17-30 “The characteristic can be the maximum speed of the space in the area (parallel to the transmission axis). This may be determined, for example by determining the maximum frequency shift over all frequency shifts (or just positive or negative shifts) within a time-gated depth range that are above a minimum frequency-signal strength threshold. The characteristic may instead be derived from a set of spatial-maximum velocities determined at a succession of times. This set may represent a velocity trace of a spectrogram. The characteristic may be a time-maximum value (VMax), time-minimum value (VMin) or time-averaged mean value (VMean) of the spatial-maximum velocity over a period of time; the period of time may be fixed or variable; It may be shorter or longer than one heartbeat -- for example between 5 and 30 seconds, such as 7 or 8 seconds, or it may be equal to one heartbeat. The characteristic may be a pulsatile index (PI), a resistivity index (RI), velocity area under the curve, an end diastolic velocity (VED), heart rate, blood flow volume through a region, or any other measure derived from the pulse-Doppler response signals. The characteristic may be a first-order or second-order statistic of any of these parameters.”).

Regarding Claim 4, Kasahara discloses the limitations of claim 1.
Kasahara does not disclose the additional limitations found in claims 3 and 4.
Torp discloses the method of claim 3, wherein the different one or more criterion comprises at least one of: 
Doppler signal strength, 
velocity, 25Attorney Docket No. 63590US01 (501791) 
resistive index, 
pulsatility index, 
systolic flow time, 
diastolic flow time, 
acceleration, 
acceleration time, 
cardiac pulsatility versus respiratory phasicity, 
spectral broadening, and 
two-dimensional (2D) image analysis of a 2D ultrasound image corresponding to the MGD signal (Page 8, lines 17-30 “The characteristic can be the maximum speed of the space in the area (parallel to the transmission axis). This may be determined, for example by 
The motivation for combination as it relates to claim 3 does not change when regarding claim 4, as it would have been obvious to those of ordinary skill in the art before the time of the effective filing date to have the selection of gates in a multi-gated Doppler system based on one or more criterion as it allows the operator of the system control over which gates are used and thus allows the user to more easily discriminate between anatomical structures when attempting to view one or a plurality of desired structures. Claim 4 just specifies which criterion can be used. Each criterion can be used to improve diagnostic capabilities. For example, selecting resistive index as the criterion on which gates are selected can allow the user to focus imaging on renal dysfunction.
Regarding claim 11, Kasahara discloses all limitations of claim 9. 
Kasahara does not disclose the additional limitation added to the system of claim 9, wherein each of the selected multiple gates is selected by the at least one processor based on different one or more criterion. 
Torp discloses the system of claim 9, wherein each of the selected multiple gates is selected by the at least one processor based on different one or more criterion (Page 8, lines 17-30 “The characteristic can be the maximum speed of the space in the area (parallel to the transmission axis). This may be determined, for example by determining the maximum frequency shift over all frequency shifts (or just positive or negative shifts) within a time-gated depth range that are above a minimum frequency-signal strength threshold. The characteristic may instead be derived from a set of spatial-maximum velocities determined at a succession of times. This set may represent a velocity trace of a spectrogram. The characteristic may be a time-maximum value (VMax), time-minimum value (VMin) or time-averaged mean value (VMean) of the spatial-maximum velocity over a period of time; the period of time may be fixed or variable; It may be shorter or longer than one heartbeat -- for example between 5 and 30 seconds, such as 7 or 8 seconds, or it may be equal to one heartbeat. The characteristic may be a pulsatile index (PI), a resistivity index (RI), velocity area under the curve, an end diastolic velocity (VED), heart rate, blood flow volume through a region, or any other measure derived from the pulse-Doppler response signals. The characteristic may be a first-order or second-order statistic of any of these parameters.”).
It would have been obvious to those of ordinary skill in the art before the time of the effective filing date to have the selection of gates in a multi-gated Doppler system based on one 
Regarding Claim 12, Kasahara discloses all the limitations of claim 9,
Kasahara does not disclose the additional limitations from claims 11 and 12. 
Torp discloses the system of claim 11, wherein the different one or more criterion comprises at least one of: 
Doppler signal strength, 
velocity, 
resistive index, 
pulsatility index, 
systolic flow time, 
diastolic flow time, 
acceleration, 
acceleration time, 
cardiac pulsatility versus respiratory phasicity, 
spectral broadening, and 
two-dimensional (2D) image analysis of a 2D ultrasound image corresponding to the MGD signal (Page 8, lines 17-30 “The characteristic can be the maximum speed of the space in the area (parallel to the transmission axis). This may be determined, for example by determining the maximum frequency shift over all frequency shifts (or just positive or negative shifts) within a time-gated depth range that are above a minimum frequency-
The motivation for combination as it relates to claim 11 does not change when regarding claim 12, it would have been obvious to those of ordinary skill in the art before the time of the effective filing date to have the selection of gates in a multi-gated Doppler system based on one or more criterion as it allows the operator of the system control over which gates are used and thus allows the user to more easily discriminate between anatomical structures when attempting to view one or a plurality of desired structures. Claim 12 narrows which criterion can be used. Each criterion can be used to improve diagnostic capabilities. For example, selecting resistive index as the criterion on which gates are selected can allow the user to focus imaging on renal dysfunction.Claims 6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (JP 2014-068980 A) in view of Nakada (JP 2012-135523 A).
Regarding Claim 6, Kasahara discloses all limitations of claim 1 but does not disclose the method of claim 1, wherein the selected one of the plurality of sets of parameters for each of the selected multiple gates is a different set of display processing parameters. 
Nakada discloses the method of claim 1, wherein the selected one of the plurality of sets of parameters for each of the selected multiple gates is a different set of display processing parameters (Paragraph 48 “A composite Doppler data set is generated by adding luminance values of a plurality of Doppler data sets for each depth position. However, the time phases of the luminance values of a plurality of Doppler data sets at the same depth position are considered different. Therefore, before performing the addition process, the in-gate adder 463 makes the time phases of the luminance values of the plurality of Doppler data sets coincide with each other at each depth position. The phase matching process is performed using, for example, a wavefront synthesis technique. After the time phase matching processing, an in-gate adder 463 adds luminance values of a plurality of Doppler data sets whose time phases coincide with each other for each depth to generate a composite Doppler data set. This combines the Doppler data set in the range gate. The composite dataset is supplied to wall filter 464”).
It would have been obvious to those of ordinary skill in the art before the effective filing date to supplement a multi-gated Doppler system with a set of display processing parameters as they improve the user’s ability to see the anatomical structures being imaged. Examples of image display processing parameters and how they improve imaging are: scale, which allows the user to zoom in on a particular portion of an image and is helpful for viewing small areas; gain, which allows the user to whiten the image by a uniform margin to make the returning 
Regarding Claim 7, Kasahara discloses all limitations of claim 1 but does not disclose the additional limitations of claims 6 and 7.
Nakada discloses the additional limitations of claim 6 and the method of claim 6, wherein each of the different set of display processing parameters comprises at least one of: 
scale, 
gain, 
brightness, and26Attorney Docket No. 63590US01 (501791)
contrast (Paragraph 48 “A composite Doppler data set is generated by adding luminance values of a plurality of Doppler data sets for each depth position. However, the time phases of the luminance values of a plurality of Doppler data sets at the same depth position are considered different. Therefore, before performing the addition process, the in-gate adder 463 makes the time phases of the luminance values of the plurality of Doppler data sets coincide with each other at each depth position. The phase matching process is performed using, for example, a wavefront synthesis technique. After the time phase matching processing, an in-gate adder 463 adds luminance values of a plurality of Doppler data sets whose time phases coincide with each other for each depth to generate a composite Doppler data set. This 
It would have been obvious to those of ordinary skill in the art before the effective filing date to supplement a multi-gated Doppler system with a set of display processing parameters as they improve the user’s ability to see the anatomical structures being imaged. Examples of image display processing parameters and how they improve imaging are: scale, which allows the user to zoom in on a particular portion of an image and is helpful for viewing small areas; gain, which allows the user to whiten the image by a uniform margin to make the returning signal appear stronger than it is, making everything in the image easier to see; brightness, which allows the user to increase the luminance of an image, improving the user’s ability to see darker areas of the image; and contrast which makes the difference between different greyscales more noticeable, improving the user’s ability to differentiate between different anatomical structures and between normal and abnormal tissues.
Regarding Claim 14, Kasahara discloses all limitations of claim 9 but does not disclose the additional limitations of claim 14. 
Torp discloses the system of claim 9, wherein:  28Attorney Docket No. 63590US01 (501791)
the selected one of the plurality of sets of parameters for each of the selected multiple gates is a different set of display processing parameters, and 
each of the different set of display processing parameters comprises at least one of: 
scale, 
gain, 
brightness, and 
Paragraph 48 “A composite Doppler data set is generated by adding luminance values of a plurality of Doppler data sets for each depth position. However, the time phases of the luminance values of a plurality of Doppler data sets at the same depth position are considered different. Therefore, before performing the addition process, the in-gate adder 463 makes the time phases of the luminance values of the plurality of Doppler data sets coincide with each other at each depth position. The phase matching process is performed using, for example, a wavefront synthesis technique. After the time phase matching processing, an in-gate adder 463 adds luminance values of a plurality of Doppler data sets whose time phases coincide with each other for each depth to generate a composite Doppler data set. This combines the Doppler data set in the range gate. The composite dataset is supplied to wall filter 464”).
It would have been obvious to those of ordinary skill in the art before the effective filing date to supplement a multi-gated Doppler system with a set of display processing parameters as they improve the user’s ability to see the anatomical structures being imaged. Examples of image display processing parameters and how they improve imaging are: scale, which allows the user to zoom in on a particular portion of an image and is helpful for viewing small areas; gain, which allows the user to whiten the image by a uniform margin to make the returning signal appear stronger than it is, making everything in the image easier to see; brightness, which allows the user to increase the luminance of an image, improving the user’s ability to see darker areas of the image; and contrast which makes the difference between different greyscales more noticeable, improving the user’s ability to differentiate between different anatomical structures and between normal and abnormal tissues.
Claims 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (JP 2014-068980 A) in view of Okada (US 2001-0016686 A1).
	Regarding Claim 8, Kasahara discloses all the limitations of claim 1 and Okada discloses the method of claim 1, comprising presenting, at the display system, at least one ultrasound measurement automatically performed by the at least one processor (Paragraphs 153-155 “A displacement signal indicative of a blood vessel diameter, calculated in the displacement calculator 320, and a blood velocity signal indicative of a blood velocity, calculated in the velocity calculator 322, are supplied to the display processor 330 and the evaluation value calculator 324. The evaluation value calculator 324 calculates wave intensity as an evaluation value based on a blood vessel diameter and a blood velocity. Specifically, the evaluation value calculator 324 calculates a time differential of blood velocity based on a blood velocity signal and a time differential of blood pressure based on a displacement signal, and multiplies the resultant time differentials to each other. The result of multiplication is wave intensity. The display processor 330 creates an image to be shown on a display 332.”).
	Prior to the effective filing date, it would have been obvious to those of ordinary skill in the art to display at least one measurement automatically made by the multi-gated Doppler system because it gives the user additional information that improves their ability to diagnose what is being shown in the image.
	Regarding Claim 10, Kasahara discloses all the limitations of claim 9 and Okada discloses the additional limitation of the system of claim 9, comprising one or both of: an ultrasound probe configured to provide the MGD signal to the at least one processor, and a data storage medium configured to provide the MGD signal to the at least one processor (Figure 1 - probe 10, memory 40, evaluation calculator 34. As displayed below, arrows show that the evaluation calculator gets data from both the probe and memory.).

    PNG
    media_image2.png
    483
    712
    media_image2.png
    Greyscale

	Prior to the effective filing date, it would have been obvious to those of ordinary skill in the art to configure their multi-gated Doppler system such that the MGD signal is sent to a processor from either the probe or a data storage medium as this allows the processor to perform measurements and calculations to provide the user that allows for a better understanding of the imaged area and improved diagnosis.
Regarding Claim 15, Kasahara discloses all the limitations of claim 9 and Okada discloses the system of claim 9, wherein the at least one processor is configured to automatically perform at least one ultrasound measurement for presentation at the display system (Paragraphs 154-155 “The evaluation value calculator 324 calculates wave intensity as an evaluation value based on a blood vessel diameter and a blood velocity. Specifically, the 
Prior to the effective filing date, it would have been obvious to those of ordinary skill in the art to display at least one measurement automatically made by the multi-gated Doppler system because it gives the user additional information that improves their ability to diagnose what is being shown in the image.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (JP 2014-068980 A) in view of Reynolds (US20090105594 A1).
Regarding Claim 16, Kasahara discloses steps comprising: 
analyzing an MGD signal of a region of interest to select multiple gates from a plurality of gates, the MGD signal comprising a plurality of Doppler signals, each of the plurality of gates corresponding with one of the plurality of Doppler signals, and each of the selected multiple gates associated with one of a plurality of different anatomical structures in the region of interest (Paragraph 26, “The Doppler signal processing unit 20 includes, for example, a quadrature detection circuit, a range gate circuit, a sample hold circuit, an FFT arithmetic unit, and the like, and executes a process of extracting a Doppler component in the sample gate. The extracted signal component is sent to the Doppler waveform forming unit 22. The Doppler waveform forming unit 22 includes an FFT computing unit and an image processing unit that generates a Doppler waveform based on the output signal. Information representing the 
selecting one of a plurality of sets of parameters for each of the selected multiple gates (“Paragraph 45 “The sample gate is specified by the azimuth theta, depth d, and width w in the depth direction… Specifically, transmission/reception conditions and reception signal processing conditions are determined.”); 
applying each of the selected one of the plurality of sets of parameters for each of the selected multiple gates (S14, paragraph 45 “Specifically, transmission / reception conditions and reception signal processing conditions are determined. The Doppler observation beam azimuth θ is determined as the transmission / reception condition, the diagnostic depth BD on the beam is determined, and the position RG of the range gate set for the reception signal is set as the reception signal processing condition. The diagnostic depth BD may be the same as the diagnostic depth in the B mode, but since it is not necessary to perform Doppler measurement for a portion deeper than the sample gate, the depth up to the end of the sample gate may be determined as the diagnostic depth.”); and 
simultaneously presenting the one of the plurality of Doppler signals for each of the selected multiple gates at a display system after the each of the selected one of the plurality of sets of parameters is applied (Paragraph 26 “The Doppler signal processing unit 20 includes, for example, a quadrature detection circuit, a range gate circuit, a sample hold circuit, an FFT  Paragraph 35 “FIG. 2 shows a first display example. FIG. 2 shows a state before the two target parts move. Specifically, reference numeral 52 indicates a tomographic image, reference numeral 54 indicates a first Doppler waveform, and reference numeral 56 indicates a second Doppler waveform,” Paragraph 58 “…in the embodiment, since 2 sample gates are set and follow-up control is achieved for each of the sample gates, there is obtained an advantage that a plurality of Doppler waveforms as described above can be simultaneously displayed,” Fig. 2 elements 54, 56). 
Kasahara does not disclose a non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps.
Reynolds discloses a non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps (Paragraph 41 “The modules, segments, or portions of code, which comprise an ordered listing of executable instructions for implementing logical functions, can be embodied in any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that 
It would have been obvious prior to the effective filing date to those of ordinary skill in the art to program code that causes a machine to run a series of steps onto a non-transitory computer readable medium as it allows the process to run automatically without a user having to manually start or indicate each step, leading to an overall improvement in speed and efficiency.
	Regarding Claim 18, Kasahara discloses the further limitation wherein the selected one of the plurality of sets of parameters for each of the selected multiple gates is a different set of image acquisition parameters comprising a different value associated with pulse repetition frequency, and each of the selected one of the plurality of sets of parameters is applied by acquiring an MGD signal at the selected multiple gates based on the different set of image acquisition parameters using beam interleaving (Paragraph 45 “Specifically, it is desirable to be configured 
Reynolds discloses the non-transitory computer readable medium having stored thereon a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps (Paragraph 41 “The modules, segments, or portions of code, which comprise an ordered listing of executable instructions for implementing logical functions, can be embodied in any computer-readable medium for use by or in connection with an instruction execution system, apparatus, or device, such as a computer-based system, processor-containing system, or other system that can fetch the instructions from the instruction execution system, apparatus, or device and execute the instructions.”). 
	It would have been obvious to those of ordinary skill in the art before the effective filing date to program on a non-transitory computer readable medium, for a multi-gated Doppler system, a code that makes the pulse repetition frequency different for each gate. Because each gate is associated with a different anatomical structure, it would be obvious to make the pulse repetition frequency vary between gates such that the signal frequency is adjusted to the depth for optimal imaging of the target anatomical structure.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds and Kasahara as applied to claim 16 above, and further in view of Torp (WO 2019/155226 A1).
Regarding Claim 17, Reynolds and Kasahara disclose the limitations of claim 16, but do not teach the additional limitation of claim 17, wherein each of the selected multiple gates is selected based on different one or more criterion comprising at least one of: Doppler signal strength, velocity, resistive index, pulsatility index, systolic flow time, diastolic flow time, acceleration, acceleration time, cardiac pulsatility versus respiratory phasicity, spectral broadening, and two-dimensional (2D) image analysis of a 2D ultrasound image corresponding to the MGD signal. 
Torp discloses the further limitation wherein each of the selected multiple gates is selected based on different one or more criterion comprising at least one of: 
Doppler signal strength, 
velocity, 
resistive index, 
pulsatility index, 
systolic flow time, 
diastolic flow time, 
acceleration, 
acceleration time, 
cardiac pulsatility versus respiratory phasicity, 
spectral broadening, and 
two-dimensional (2D) image analysis of a 2D ultrasound image corresponding to the MGD signal (Page 8, lines 17-30 “The characteristic can be the maximum speed of the space in the area (parallel to the transmission axis). This may be determined, for example by 
It would have been obvious to those of ordinary skill in the art before the effective filing date to program on a non-transitory computer readable medium, for a multi-gated Doppler system, a code to have the selection of gates based on one or more criterion as it allows the operator of the system control over which gates are used and thus allows the user to more easily discriminate between anatomical structures when attempting to view one or a plurality of desired structures. Claim 4 just specifies which criterion can be used. Each criterion can be used to improve diagnostic capabilities. For example, selecting resistive index as the criterion on which gates are selected can allow the user to focus imaging on renal dysfunction.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds and Kasahara as applied to claim 16 above, and further in view Nakada (JP 2012 – 135523 A).
Regarding Claim 19, Reynolds and Kasahara disclose the limitations of claim 16 but do not disclose the further limitation of the non-transitory computer readable medium of claim 16, wherein: the selected one of the plurality of sets of parameters for each of the selected multiple gates is a different set of display processing parameters, and  30Attorney Docket No. 63590US01 (501791) each of the different set of display processing parameters comprises at least one of: scale, gain, brightness, and contrast. 
Nakada discloses the further limitation of the non-transitory computer readable medium of claim 16, wherein: 
the selected one of the plurality of sets of parameters for each of the selected multiple gates is a different set of display processing parameters, and  30Attorney Docket No. 63590US01 (501791) each of the different set of display processing parameters comprises at least one of: 
scale, 
gain, 
brightness, and 
contrast (Paragraph 48 “A composite Doppler data set is generated by adding luminance values of a plurality of Doppler data sets for each depth position. However, the time phases of the luminance values of a plurality of Doppler data sets at the same depth position are considered different. Therefore, before performing the addition process, the in-gate adder 463 makes the time phases of the luminance values of the plurality of Doppler data sets coincide with each other at each depth position. The phase matching process is performed using, for 
It would have been obvious to those of ordinary skill in the art before the effective filing date to program on a non-transitory computer readable medium, for a multi-gated Doppler system, a set of display processing parameters as they improve the user’s ability to see the anatomical structures being imaged. Examples of image display processing parameters and how they improve imaging are: scale, which allows the user to zoom in on a particular portion of an image and is helpful for viewing small areas; gain, which allows the user to whiten the image by a uniform margin to make the returning signal appear stronger than it is, making everything in the image easier to see; brightness, which allows the user to increase the luminance of an image, improving the user’s ability to see darker areas of the image; and contrast which makes the difference between different greyscales more noticeable, improving the user’s ability to differentiate between different anatomical structures and between normal and abnormal tissues.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds and Kasahara as applied to claim 16 above, and further in view of Okada (US 2001-0016686 A1).
Regarding Claim 20, Reynolds and Kasahara disclose the limitations of claim 16 but do not disclose the additional limitation of the non-transitory computer readable medium of 
 Okada discloses the additional limitation of the non-transitory computer readable medium of claim 16, comprising automatically performing at least one ultrasound measurement and presenting the at least one ultrasound measurement at the display system (Paragraphs 154-155 “The evaluation value calculator 324 calculates wave intensity as an evaluation value based on a blood vessel diameter and a blood velocity. Specifically, the evaluation value calculator 324 calculates a time differential of blood velocity based on a blood velocity signal and a time differential of blood pressure based on a displacement signal, and multiplies the resultant time differentials to each other. The result of multiplication is wave intensity. The display processor 330 creates an image to be shown on a display 332.”).
	Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to write the code on the non-transitory computer readable medium of the multi-gated Doppler system to cause the system to automatically perform and display the result of at least one ultrasound measurement as it increases the speed and efficiency at which the system can be used by the user and diagnosis given to the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M SASS whose telephone number is (571) 272-4910.  The examiner can normally be reached on Monday-Thursday 8:30am-6:00pm, 2nd and 4th Fridays 8:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M SASS/Examiner, Art Unit 2663    


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793